Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 7, 20, and 28 – 34 drawn to interfaces between access points, classified in H04W92/12; H04W92/20. This classification covers, among other things techniques for interfacing a controlled access point by controlling equipment using a hardwired interface and applying the standard of the hardwired interfaces such as F1 or X2.
II. Claims 8 - 12, drawn to signaling between wireless and wired access points with protocol conversion, classified in H04W/065; H04W28/08; H04W 28/10; H04W28/0823 with H04W28/0273. This classification covers, among other things, techniques for transmitting between network elements over alternate transmission paths using changing fragmentation, or tunneling of data packets over alternate protocols. 
2.	The inventions are distinct from each other because while both inventions are disclosed as related, e.g., being used in connection of access points, the inventions as claimed are distinct as follows. 
Invention I simply requires the connection of access points using the standard signaling such as X2 or F1 between access points, however, invention II requires a protocol translation or tunnel of an F1 in an X2 message over a wireless Uu connection between the IAB-Node (distributed node) and an eNodeB.  

Similarly, as noted above, invention “II” has also attained recognition in the art a separate subject for inventive effort. Analogous to the discussion above, invention “II” would require the Examiner to invest the same type of lead time for understanding the topic and common names for the functions within different generations of systems and time reviewing potential but unrelated references in the separate fields having similarly classification. The references search would obtain references that are related however possibly not relevant. 
3.	Because each of the separate classifications involves its own separate lead times with the many tasks noted above, the Examiner finds that serious burden is required if restriction is not required.       
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645